*680Voto preliminar disidente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 23 de diciembre de 1991
“La verdadera esencia de un gobierno libre consiste en considerar los puestos [y fondos] públicos como un fideico-miso, encomendado para el bien del país y no para benefi-cio de determinado individuo o partido político.” Ex reí. Pérez v. Manescau, 33 D.P.R. 739, 742-743 (1924). Es inconstitucional la Resolución Conjunta Núm. 163 de la Asamblea Legislativa sobre el Presupuesto General para el año fiscal de 1991 — 1992.
De hecho, en su apelación ante nos, los demandados Hon. Rafael Hernández Colón et al. no aducen un solo ar-gumento contra los numerosos fundamentos que avalan el decreto emitido por el Tribunal Superior, Sala de San Juan (Hon. Amaldo López Rodríguez, Juez) el pasado lunes 16 de diciembre de 1991. Su escrito se reduce a analizar las defensas clásicas levantadas —ya desgastadas— de falta de legitimación activa, academicidad y justiciabilidad.
Examinemos rápidamente esas defensas, comenzando con la legitimación activa {standing) de los legisladores re-clamantes Hons. Zaida Hernández Torres y Edison Misla Aldarondo. El derecho individual que tienen los legislado-res y otros funcionarios públicos de comparecer a los tribu-nales para reivindicar las prerrogativas de su cargo forma parte irreversible de nuestro repertorio jurisprudencial. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 415-416 (1982); Noriega v. Gobernador, 122 D.P.R. 650 (1988); No-gueras v. Hernández Colón, 127 D.P.R. 638 (1991). En con-traste con la Constitución federal, la nuestra reconoció y garantizó expresamente, como medio de fiscalización, a las minorías legislativas. “[E]s básico para la salud democrá-*681tica que las minorías tengan una representación que, aun bajo las circunstancias más desfavorables, les permita cumplir adecuadamente su función de fiscalizar y estimu-lar a la mayoría en su obra de gobierno sin crear entorpe-cimientos que puedan resultar en detrimento de la democracia.” (Énfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2590 (1952). La cuestión es tan trillada que aún bajo la experiencia norteamericana, “pro-cede reconocerle a un legislador legitimación activa [standing] cuando demuestra que la actuación impugnada tiene el efecto de anular su voto, pasado o futuro, o cuando están en juego otros aspectos fundamentales de sus prerro-gativas legislativas”. (Traducción nuestra.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 153.
Aclarado este extremo, notamos que los hechos ante nos distan mucho de presentarse como una cuestión política. La controversia real es una pura de derecho: interpretar si el presupuesto es constitucionalmente válido (balanceado). Ello es función judicial por excelencia. Acoger la tesis del Estado representaría obliterar el sistema de separación de poderes. Convertiría a la Asamblea Legislativa y al Ejecu-tivo en jueces de sus propios actos. “ ‘¡No corresponde ocu-parse, naturalmente, de aquellos otros que, impresionados por la vibración, diré sonora, de las palabras “cuestiones políticas”, no penetran el concepto de la “justiciabilidad” y piensan, nada menos, que se pretende “politizar a la justi-cia” cuando lo que se quiere es “despolitizar a las solucio-nes jurídicas”...!’ ” (Énfasis suplido.) L.M. Boffi Boggero, La función judicial y la abogacía, 115 Rev. Jur. Arg. La Ley 1095, 1104 (1964).
Por último, el decreto de inconstitucionalidad no es académico. Subsiste al día de hoy la deuda incurrida por el Estado con la Autoridad de Energía Eléctrica ascendente á la suma de noventa y cuatro millones novecientos mil ocho-cientos diez dólares y cuarenta y ocho centavos *682($94,900,810.48) en concepto del subsidio de tarifa residen-cial de abonados económicamente menos privilegiados con un consumo mensual no mayor de cuatrocientos (400) K.W.H., Ley Núm. 106 de 28 de junio de 1974 (22 L.P.R.A. sec. 212(b)(1)).
I — I
Superados los obstáculos procesales, concentrémonos en la sustancia del recurso.
Las normas jurídicas que regulan este caso son de linaje constitucional. Nos referimos al imperativo de que el pre-supuesto gubernamental sea balanceado según la Sec. 7 del Art. VI de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 369, que dispone:
Las asignaciones hechas para un año económico no podrán exceder de los recursos totales calculados para dicho año econó-mico, a menos que se provea por ley para la imposición de con-tribuciones suficientes para cubrir dichas asignaciones. (Énfa-sis suplido.)
A renglón seguido, la See. 8 del mismo artículo, dispone:
Cuando los recursos disponibles para un año económico no basten para cubrir las asignaciones aprobadas para ese año, se procederá en primer término, al pago de intereses y amortiza-ción de la deuda pública, y luego se harán los demás desembol-sos de acuerdo con la norma de prioridades que se establezca por ley. Const. E.L.A., supra, pág. 369.
Es frente a estas disposiciones que se manifiesta la con-troversia surgida por la Ley Núm. 106, supra, que autoriza e implanta el referido subsidio. Ésta fue enmendada por la Ley Núm. 4 de 8 de junio de 1981 a los fines de limitar su costo a cien millones de dólares ($100,000,000) anuales. Ese costo, sin embargo, pasó a constituir —por mandato expreso de la Asamblea Legislativa— “mía obligación del Estado Libre Asociado de Puerto Rico que deberá cubrirse *683de cualesquiera fondos no comprometidos del Tesoro, no más tarde de sesenta (60) días a partir de la facturación mensual de la Autoridad al Departamento de Hacienda por este concepto”. (Énfasis suplido.) 22 L.P.R.A. sec. 212(b)(1). El Art. 2 de la Ley Núm. 4, supra, en lo pertinente, dispuso una asignación autorrenovable, a saber en “años subsi-guientes, los recursos necesarios para continuar este pro-grama se consignarán en la Resolución Conjunta del Pre-supuesto General del Estado Libre Asociado, disponiéndose que dicha cantidad consignada no excederá de cien (100) millones de dólares más cinco por ciento (5%) para imprevistos”. (Énfasis suplido.) 1981 Leyes de Puerto Rico 83.
Es claro pues, que por su naturaleza, estamos ante una asignación cuyo destino está predeterminado por la Asam-blea Legislativa y se repite anualmente hasta que dicho cuerpo determine lo contrario. En consecuencia, ni el Go-bernador Hon. Rafael Hernández Colón, como tampoco la Asamblea Legislativa, podían ignorar y dejar fuera del pre-supuesto esa obligación asumida por el Estado, como tam-poco preterir o posponer su pago. Esa actuación es clara-mente inconstitucional. Como sentenció el ilustrado foro de instancia:
... Ya mencionamos que originalmente (de 1974 a 1981) el costo del subsidio lo cargaba la A.E.E. En el 1981 se enmendó la ley para pasarle esa obligación al Fondo General. Esa en-mienda está en pleno vigor hoy día. El Estado, a través del Fondo General, satisfizo el pago del subsidio hasta el año 1988. Para ese año el Estado le adeudaba a la A.E.E. por concepto del subsidio la cantidad de $17,798.050, según el testimonio no contradicho del Contralor de la A.E.E. A partir de dicho año y hasta el corriente, el Estado no ha pagado el costo del subsidio, ni ha hecho asignación alguna en el Presupuesto para dicho fin. Con la excepción de un pago de $1,739,750,20 que hizo en agosto de 1989 (Véase Exhibit B, parte demandante). Esto ha hecho que se acumule una deuda que al 30 de junio de 1991 sumaba $94,900,910.48. Deuda que el Estado reconoce (Véase Exhibit IV, parte demandada). Ninguno de los testigos de am-*684bas partes pudo explicar por qué razón el Estado dejó de pagar el subsidio desde el 1988. El Contralor de la A.E.E., Sr. Carlos E. Rodríguez Serrano, afirmó que es al Estado a quien le corres-ponde pagar el subsidio y no a la A.E.E.
Ni el Gobernador ni la Asamblea Legislativa pueden pasar por alto el mandato de ley que les compele a asignar el dinero para el pago del subsidio. Mientras la ley continúe vigente hay que cumplirla. Si el Gobernador o las cámaras legislativas de-sean alterar la carga del subsidio tienen que tomar acción afir-mativa sobre la ley para modificarla o derogarla. Lo que no pueden hacer es obviar la asignación autorrenovable como si la ley no existiera, a pesar de que ésta continúa en pleno vigor sin que haya sido alteradla] modificada en forma alguna y el sub-sidio se ha continuado brindando....
... Resolvemos que la omisión de la asignación en el presente Presupuesto para el pago del referido subsidio no queda subsa-nada con el alegado compromiso de presentar legislación prospectiva. (Énfasis suplido.) Anejo I, págs. 1W-1II.
Dos notas finales. La primera: no albergamos dudas de que el acuerdo de 28 de octubre de 1991 firmado por el Director Ejecutivo de la Autoridad, Sr. José A. Del Valle, con el Director de Presupuesto, Sr. José M. Alonso García —Anejo VIII, pág. 108— es nulo. Como determinó el tribunal de instancia,
... El Contralor de la AEE, Sr. Rodríguez Serrano, se opuso a que el Sr. del Valle firmara este acuerdo y así lo testificó. Tam-bién se opusieron los abogados de la AEE según se refleja del inciso séptimo del acuerdo. La posición de todos ellos es que el subsidio le corresponde pagarlo al ELA. A pesar de esta oposi-ción el Director Ejecutivo de la AEE firmó el acuerdo. Este tribunal tiene serias dudas en cuanto a la validez legal de esta actuación. Entendemos que a tenor con la sección 4 de la Ley Núm. 83 de 2 de mayo de 1941, según enmendada, (22 L.P.R.A. sec. 194) es la Junta de Gobierno de la AEE quien tiene la facultad para comprometer a la corporación en acuerdos de este tipo. El Director Ejecutivo no puede firmar acuerdos de esta *685naturaleza sin autorización expresa de esta Junta. (Énfasis suplido.) Anejo I, págs. 1GG-1HH.
La segunda: entre sus conclusiones, el respetado foro de instancia expuso:
Con relación a las deudas interagenciales por servicios presta-dos mayormente por corporaciones públicas a las agencias del gobierno tales como electricidad, agua, teléfono, etc., no existe ley que obligue al Gobernador a incluir asignaciones en el pre-supuesto para el pago total de esas deudas. El Gobernador en el ejercicio de su discreción puede proponer un plan de pago para amortizar esas deudas según dispuesto por el artículo 4 de la Ley Núm. 147, supra. (Énfasis suplido.) Anejo I, pág. 1RR.
En este extremo incidió. Ninguna de las leyes orgáni-cas creadoras de las Autoridades de Energía Eléctrica, de Acueductos y Alcantarillados y de Teléfonos les concedió autorización expresa para disponer gratuitamente de sus fondos, servicios o propiedades. 22 L.P.R.A. secs. 191-217 y 141-161; 27 L.P.R.A. secs. 401-424. En otras palabras, ni la electricidad, el agua o las facilidades de comunica-ción telefónica pueden ser suministrados gratis, no im-porta los fines legítimos o sociales involucrados. El Go-bernador ni la Asamblea Legislativa pueden retroactivamente variar esta restricción legal que está inexorablemente atada al esquema de corporaciones que operan mediante emisión de bonos, sin afectar e infringir el compromiso legal y la buena fe que tienen con sus bonistas. Específicamente, en cuanto a la Autoridad de Acueductos y Alcantarillados, es revelador que “no pres-tará gratis ningún servicio. Los cargos por servicios ren-didos al Gobierno de Puerto Rico y sus municipalidades (incluyendo el Gobierno de la Capital) serán considerados como gastos ordinarios del Gobierno de Puerto Rico y de-berán ser pagados de asignaciones hechas para tales fines”. (Énfasis suplido.) 22 L.P.R.A. sec. 158. Por su parte, la Autoridad de Energía Eléctrica tiene la obliga-ción legal de producir la energía al menor costo posible. *686Le está prohibido la cesión gratuita de servicios al propio gobierno estatal, “[en] la distribución eléctrica en la zona rural”. 22 L.P.R.A. ant. sec. 221. Y de manera terminante la ley matriz de la Autoridad de Teléfonos dispone que las “Facilidades de Comunicación no serán usadas gratis por ninguna persona o entidad”. (Enfasis suplido.) 27 L.P.R.A. sec. 408.
Con estos antecedentes, es obvio que la situación fiscal del país es sumamente delicada. Mediante esquemas de pa-pel, algunos legales, se ha empeñado, más allá de lo cons-titucionalmente permitido, el crédito de las corporaciones públicas que prestan servicios de primera necesidad.
Ante estas tristes realidades, merece recordar una vez más que
... nuestro sistema de gobierno, cimentado en la doctrina clá-sica de frenos y contrapesos, esa conversión [política pública oficial y su] implantación no es prerrogativa de un solo hombre, sino el producto de todo un proceso decisorio de génesis consti-tucional en que participa el Primer Ejecutivo y los miembros de la Asamblea Legislativa. Cuando, como en el caso de autos, cualesquiera de esos dos (2) poderes hace caso omiso o se aparta de los métodos constitucionales, o impermisiblemente se' mezcla la acción partidista con la acción gubernamental oficial, surge la confusa equivalencia de PARTIDOCRACIA COMO DEMOCRACIA. La cuestión, aunque de gran complejidad, ha sido objeto de diversos enfoques y teorías. La línea es tenue y difícil de trazar según lo acredita el Prof. Mark G. Yudof en su reputada obra When Government Speaks, University of California Press, 1983.
I
Este Tribunal desaprovecha la oportunidad histórica de re-afirmar dos (2) principios elementales. El primero, que en nues-tra democracia el concepto dinámico de política pública, en su sustrato jurídico-doctrinario, está inexorablemente atado a la Constitución, a las leyes y, en casos apropiados, a los dictáme-nes judiciales. Y el segundo, que el requisito constitucional de legalidad en el desembolso del dinero público —“por autoridad de ley’, Art. VI, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1, ed. *6871982, pág. 369— forma parte de un diseño fundamental para garantizar el crédito público, tan necesario para la salud y el mejoramiento económico del pueblo. (Énfasis suplido y en el original.) Noriega v. Hernández Colón, 126 D.P.R. 42, 59-60 (1990), voto disidente.
En su oportunidad ampliaremos este disenso.